Citation Nr: 9923948	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-36 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for the residuals of a head injury, to 
include grand mal seizures.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for porphyria cutanea 
tarda, claimed as a result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1972.  He served in Vietnam from June 29, 1970 
through June 28, 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a series of rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the issue of entitlement to service 
connection for porphyria cutanea tarda, claimed as a result 
of Agent Orange exposure, is discussed in the remand portion 
below.


FINDINGS OF FACT

1.  In a June 1991 decision, the Board denied the veteran's 
claims of entitlement to service connection for PTSD and the 
residuals of a head injury.

2.  Evidence submitted since the Board's June 1991 decision 
is merely cumulative of previously submitted evidence, and 
not so significant that it must be considered in order to 
fairly decide the merits of these claims.



CONCLUSIONS OF LAW

1.  The Board's June 1991 decision which denied service 
connection for PTSD and the residuals of a head injury was 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 
(1998).

2.  Evidence submitted since the Board's June 1991 decision 
is not new and material; thus, the veteran's claims of 
entitlement to service connection for PTSD and the residuals 
of a head injury are not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Service connection 
may also be granted for chronic disabilities, if shown to be 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 


Finality

In general, Board decisions which are unappealed become 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, , 12 Vet. App. 203 (1999).

New and material evidence

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for PTSD

Factual Background

Previously submitted evidence

Upon entrance into service, the veteran reported no history 
of nervous trouble or depression, and an examiner noted 
"normal" for the veteran's psychiatric condition.  Service 
medical records are negative for any complaints or treatment 
related to psychiatric problems.  Upon separation, an 
examiner again noted "normal" for the veteran's psychiatric 
condition.  In a report of medical history, the veteran 
reported a history of nervous trouble.

The veteran's report of separation from the Armed Forces (DD 
Form 214) indicates that the veteran served in Vietnam from 
June 1970 through June 1971.  His DD 214 also shows that his 
military occupational specialty was cook, and that he 
received the National Defense Service Medal, the Vietnam 
Campaign Medal, and the Vietnam Service Medal.

VA outpatient treatment records dated between June 1983 and 
September 1984 show that the veteran was receiving ongoing 
treatment for a variety of psychiatric problems.  Diagnoses 
of paranoid schizophrenia and chronic alcohol abuse were 
noted.

In August 1983, the veteran reported to a VA physician that 
while he was in Vietnam he was married to a Vietnamese woman 
and had a child.  He reported that the child was a month and 
a half old when he was killed by a grenade, which also 
reportedly killed his wife and her family.  The VA 
psychiatrist noted that due to the veteran's twelve month 
tour of duty, this story was unlikely, and noted that when 
telling this story, the veteran "had to think" while giving 
figures and seemed to realize that he "may have messed up 
this time sequence" according to his story.  The VA 
psychiatrist concluded that the veracity of his statements 
regarding his experiences in Vietnam were in question.  
Psychological tests were performed, which reportedly revealed 
a false profile and that malingering was quite likely.  The 
veteran was diagnosed with alcohol abuse, antisocial 
personality, and malingering.

In January 1984, the veteran was hospitalized after reporting 
numerous auditory and visual hallucinations regarding his 
purported experiences in Vietnam.  Among other incidents, the 
veteran described having killed a man in Vietnam to put him 
out of his misery, raping village women, and causing a 
villager's cart to turn over while driving down the road.  He 
also reported having used heroin while in Vietnam.  The 
veteran indicated he had been seen for counseling at the Vet 
Center, where he was first diagnosed with PTSD.  

In March 1984, a Vet Center psychologist submitted a letter 
in which he diagnosed the veteran with PTSD based on the 
veteran's reported history of exposure to combat.

In May 1984, a three-member board of VA psychiatrists 
reviewed the veteran's claims folder.  They determined that 
based on the noncombatant nature of the veteran's service, 
and the lack of any clearly recognizable and overwhelming 
stressors, it was unlikely that the veteran had PTSD.

In June 1984, the RO denied the veteran's claim of service 
connection for PTSD.  The veteran subsequently filed a timely 
substantive appeal in which he contended that while in 
Vietnam, he was assigned to drive a convoy truck.  He 
reported that while serving as a driver, he was exposed to a 
great deal of death and on one occasion, "put a man out of 
his misery" by shooting a bullet in his head.  He indicated 
that since service, he has experienced a variety of symptoms, 
including flashbacks and hallucinations.

In September 1985, the Board issued a decision denying the 
veteran's claim for service connection for PTSD.  The Board 
concluded that there was no evidence of record indicating 
that the veteran had ever served in any capacity other than 
as a cook while in Vietnam or that he had ever been exposed 
to combat.  The Board also concluded that although the 
veteran had been diagnosed with PTSD, the evidence 
demonstrated that he did not suffer from PTSD, but rather 
from other psychiatric disorders. 

In January 1987, the veteran filed to reopen his claim for 
PTSD.  He submitted additional VA hospital discharge 
summaries, which show treatment for alcohol and substance 
above, atypical psychosis, antisocial and paranoid 
personality traits.  In December 1986, the veteran was again 
been diagnosed with PTSD, which was apparently based on a 
reported history of nightmares and flashbacks of experiences 
in Vietnam.  A VA physician noted that psychiatric tests 
performed on the veteran could not rule out a diagnosis of 
PTSD, although the results were reportedly more congruent 
with malingering or an outcry for help.

In April 1987, the RO determined that new and material 
evidence had not been submitted sufficient to reopen a claim 
of entitlement to service connection for PTSD.

In March 1990, the veteran reported to a VA examiner that 
while in Vietnam, he observed another soldier electrocute 
himself.  He again reported that he lived with a Vietnamese 
women with whom he had a baby during the end of his tour of 
duty.  He now indicated that both the woman and the baby 
disappeared during a mortar attack and that to this day, he 
does not know what happened to them.  The veteran's treating 
VA physician noted that psychological testing now confirmed 
his reported history, and that these tests were unambiguous 
and revealed a diagnosis of PTSD.

In April 1990, the veteran again filed to reopen his claim.  
He submitted additional VA hospital reports that show 
treatment for PTSD and schizophrenia.  In November 1988, a VA 
physician noted that his PTSD diagnosis needed verification 
by accurate history.  The veteran continued to report a 
history of exposure to combat as an ammunition convoy driver.

In April 1990, the RO again declined to reopen the veteran's 
claim for PTSD.  He subsequently filed a timely appeal.  

The June 1991 Board decision

In a June 1991 decision, the Board determined that new and 
material evidence had not been submitted sufficient to reopen 
the veteran's claim.  The Board concluded that the medical 
evidence submitted by the veteran still failed to establish a 
conclusive diagnosis of PTSD, as the diagnoses of record were 
based on the veteran's reported history of exposure to combat 
as ammunition convoy driver, which remained uncorroborated by 
the record.

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  In the present appeal, the last 
final disallowance of the claim is the unappealed June 1991 
Board decision.  Therefore, the Board must review, in light 
of the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
the Board's June 1991 decision.



Newly submitted evidence

In January 1995, the veteran again filed to reopen his claim.  
He submitted VA outpatient reports dated in August 1995 in 
which a VA psychiatrist noted a provisional diagnosis of 
PTSD.  The VA psychiatrist also noted that no prior records 
were available for the veteran.

In a May 1996 statement, the veteran reported that he suffers 
from severe depression due to PTSD.  He also reported that he 
often hears voices, has flashbacks, and is suicidal. 

In a June 1996 statement, the veteran again reported that 
while in Vietnam, he served as a driver in an ammunitions 
convoy.  He indicated that he still has flashbacks to his 
experiences in Vietnam.

Analysis

In June 1991, the Board denied the veteran's claim of 
entitlement to service connection for PTSD.  In its 1991 
decision, the Board denied the claim as there was no evidence 
of any conclusive diagnosis of PTSD, and no evidence of any 
verifiable stressors.  hat decision is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100; See also Evans, 9 Vet. App. at 
285.  In order to reopen the claim, new and material evidence 
must have been submitted.  38 U.S.C.A. § 5018; 38 C.F.R. 
§ 3.156.

The Board acknowledges that since the Board's 1991 decision, 
the veteran has submitted a diagnosis of PTSD.  While this 
diagnosis was noted to be a "provisional diagnosis", which 
was based at least in part on a history of PTSD as reported 
by the veteran, the Board recognizes that it must consider 
the courts ruling in Hodge, 155 F.3d at 1363.  In Hodge, the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Additionally, 
the Board considered the Court's ruling in Justus, 
3 Vet. App. at 513.  In Justus, the Court found that for the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed. 

Therefore, for the limited purpose of determining whether to 
reopen the veteran's claim, the Board finds that the August 
1995 VA outpatient reports which identify PTSD are new and 
material evidence, in that they bear directly and 
substantially upon a specific matter under consideration and 
are so significant that they must be considered in order to 
fairly decide the merits of the claim.

However, in order to warrant reopening a previously and 
finally disallowed claim, the Court has also held that the 
veteran must submit new and material evidence in regard to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans, 9 Vet. App. at 
284.  Under 38 C.F.R. § 3.304(f) (1998), three elements are 
required to support an award of service connection for PTSD: 
(1) a current medical diagnosis of PTSD; (2) medical evidence 
of a causal nexus between current symptomatology and the 
claimed in- service stressor; and (3) credible supporting 
evidence that the claimed in service stressor occurred.

In its 1991 decision, the Board denied the veteran's claim of 
service connection for PTSD not only on the ground that there 
was no conclusive diagnosis of PTSD, but also on the basis 
that the record did not show sufficient evidence that the 
veteran's claimed stressors occurred.  Since the June 1991 
Board decision, the veteran has submitted no new evidence 
regarding his claimed stressors.  Prior to the Board's 1991 
decision, he had reported that he was exposed to combat while 
driving in a convoy, that he shot a friend in the head to put 
him out of his misery, and that he was once married to a 
Vietnamese woman with whom he had a child, both of whom were 
killed before he left Vietnam.  However, since filing to 
reopen his claim the veteran has failed to provide any 
additional detail or other proof by which his stressors could 
be verified.  He has merely restated that he suffers from 
PTSD due to events that occurred when he allegedly served as 
a truck driver in Vietnam.  Thus, as the veteran has merely 
restated this general contention regarding his experiences in 
Vietnam, and has failed to provide any additional evidence 
regarding his alleged stressors, the Board must find that 
this evidence is entirely cumulative of previously submitted 
evidence and thus, cannot serve to reopen his claim for 
service connection.

In summary, the Board finds that the evidence submitted by 
the veteran regarding his alleged stressors is merely 
cumulative of previously submitted evidence, and not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the Board finds 
that he has failed to submit new and material evidence 
regarding an essential element that was a specified basis for 
that last final disallowance of his claim.  Evans, 9 Vet. 
App. at 284.  Thus, his claim of entitlement to service 
connection for PTSD is not reopened and remains denied.

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the residuals of a head injury.

Factual Background

Previously submitted evidence

Upon entrance into service, the veteran reported a history of 
dizziness or fainting spells and no history of a head injury.  
An examiner noted "normal" for the veteran's head, face, 
neck, and scalp.  Service medical records are negative for 
any complaints or treatment related to a head injury.  In a 
March 1972 medical history questionnaire, the veteran 
reported that he had never had excessive bleeding or other 
complications but indicated that he had been hospitalized 
once in the past five years for his tonsils.

Upon separation, the veteran reported a history of a head 
injury and an examiner noted normal for the veteran's head, 
face, neck, and scalp.  The veteran also reported that he had 
never had, or been advised to have, any sort of operation.  

In March 1984, a psychologist from the Vet Center in San 
Antonio, Texas noted a history of blackouts, which the 
psychologist attributed to PTSD.  No history of a head injury 
or seizures was noted.

VA outpatient and hospital treatment records dated between 
June 1983 and May 1989 are negative for any complaints or 
treatment related to seizures.  In May 1989, the veteran 
reported a history of blackout episodes.  A diagnosis of 
temporal lobe epilepsy was noted.  The VA physician also 
noted that the veteran described one blackout spell as 
occurring after he went to a bar and left with a blood 
alcohol level of .290, which the physician indicated made it 
difficult to evaluate whether the veteran was actually having 
true blackout spells.

A VA hospital discharge summary dated in April 1990 shows a 
diagnosis of complex partial seizures.  A continued problems 
with blackouts was noted in the history.  Subsequent hospital 
reported dated throughout 1990 also show diagnoses of complex 
partial seizures.  The veteran reported that during service, 
he was struck by a truck at night and thrown a considerable 
distance.  He reported that he remembers being taken to the 
hospital by medics and then signing himself out so he could 
return to his unit.

In April 1990, the veteran filed a claim of entitlement to 
service connection for a head injury.  He indicated that he 
incurred a head wound in Vietnam when he was struck by a 
five-ton truck.  He reported that his head was cracked open 
and he was forced to have an operation.

In his Substantive Appeal, dated in October 1990, the veteran 
reported that after his head was split open in Vietnam, he 
spent three months in sick bay.

The June 1991 Board decision

In June 1991 the Board issued a decision in which it denied 
the veteran's claim on the basis that the medical evidence of 
record did not corroborate his claim that he actually 
suffered a head injury while in service which required three 
months of hospitalization and that there was no competent 
medical evidence of record showing that any of the veteran's 
recent symptoms were due to a head injury.

Newly submitted evidence

In January 1995, the veteran filed a claim of entitlement to 
service connection for grand mal seizures, which he contended 
were due to his alleged head injury in Vietnam.

In August 1995, a VA examiner noted a five year history of 
seizures.  The veteran reported that his last seizure had 
occurred two days prior to his examination.

In January 1996, the RO denied the veteran's claim of 
entitlement to service connection for grand mal seizures on a 
de novo basis.

In a May 1996 statement, the veteran reported that his 
seizures were caused by the head injury he allegedly suffered 
while in Vietnam.  In a June 1996 statement, the veteran 
reported that his head had been "split open" in Vietnam 
after he was run over by a vehicle.

In April 1998, a physician at Santa Rosa Health Care assessed 
a history of a seizure disorder.

Analysis

In June 1991 the Board denied the veteran's claim of 
entitlement to service connection for the residuals of a head 
injury.  That decision is final.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.  In order to reopen the claim, new and 
material evidence must have been submitted.  38 U.S.C.A. 
§ 5018; 38 C.F.R. § 3.156.

After reviewing the record, the Board is of the opinion that 
the veteran has not submitted new and material evidence 
sufficient to reopen his claim.  The Board originally denied 
the veteran's claim on the basis that there was no evidence 
of record showing that he had actually suffered the claimed 
head injury while in Vietnam, and no evidence showing that 
any of his claimed symptoms were due to this head injury.  At 
the time of that decision, the evidence of record included 
several diagnoses of a seizure disorder and other symptoms, 
as well as the veteran's own contentions that his head had 
been "split open" in an accident while he was in Vietnam.

Since the Board's June 1991 decision, the veteran has only 
submitted statements virtually identical to those submitted 
during his previous claim in which he again reported that he 
suffered a head injury while in Vietnam, as well as 
additional medical reports in which a history of a seizure 
disorder was noted by examiners. 

Regarding the veteran's contentions that he suffered a head 
injury while in service, the Board recognizes that for the 
limited purpose of determining whether new and material 
evidence has been submitted or obtained, such statements must 
be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  However, virtually identical statements were 
considered by the Board in its June 1990 decision when it 
denied his claim in part because there was no medical 
evidence of record corroborating his claim that he suffered a 
head injury in service.  Therefore, while the truthfulness of 
the veteran's statements are presumed, the Board must find 
that they are cumulative of previously submitted evidence and 
cannot serve to reopen his claim for service connection.

Regarding the medical reports submitted, the Board finds that 
these are also virtually identical to previously submitted 
reports, which show several current medical diagnoses of a 
seizure disorder but provide no evidence that the veteran's 
claimed disorder is related to his alleged head injury.  

The only evidence submitted that links the veteran's seizure 
disorder to his alleged head injury appears to be the 
veteran's own contentions that there is such a link.  
However, the veteran as a layperson is not competent to 
provide a medical diagnosis or an opinion regarding medical 
causation.   Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court specifically stated: "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C. 5108."

In summary, the Board finds that the evidence recently 
submitted by the veteran is merely cumulative of previously 
submitted evidence, and not so significant that it must be 
addressed in order to fairly decide the merits of the claim.  
Therefore, the Board finds that new and material evidence has 
not been submitted, and the veteran's claim of entitlement to 
service connection for the residuals of a head injury is not 
reopened and the claim remains denied.

Additional Matter

The Board notes that although entitlement to service 
connection for the residuals of a head injury was previously 
denied by the Board in 1991, the RO's January 1996 decision 
handled the claim on a de novo basis, without consideration 
as to whether new and material evidence had been presented to 
reopen the claim.  When the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board finds that the veteran has been accorded ample 
opportunity to present argument and evidence in support of 
his claim.  Any error by the RO in deciding this case on a 
basis broader than that applied by the Board was not 
prejudicial to the veteran, as the RO accorded his claims 
more consideration than was warranted.  Cf. Edenfield v. 
Brown, 8 Vet. App. 384 (1995). .  

When a claim is not well grounded, the VA does not have a 
statutory duty to assist a veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  However, the 
VA may be obligated to advise the claimant of the evidence 
needed to complete the application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the VA has previously advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

In Graves v. Brown, 8 Vet. App. 522 (1996), the Court 
extended the Robinette analysis to situations, such as the 
instant case, in which new and material evidence is needed to 
complete an application for VA benefits.  The Court in Graves 
held as follows:

 . . .when a veteran has made an application to 
reopen a claim and the Secretary is on notice of 
evidence which may prove to be new and material but 
has not been submitted with the application, the 
Secretary has a duty under section 5103 to inform 
the claimant of the evidence that is "necessary to 
complete the application." 
	8 Vet. App. at 525.

By this decision, the Board informs the veteran of the type 
of evidence needed to reopen his claims for service 
connection.


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for the residuals of a head 
injury, to include grand mal seizures, not having been 
submitted, the benefit sought on appeal remains denied.

New and material evidence sufficient to reopen the veteran's 
claim for service connection for PTSD not having been 
submitted, the benefit sought on appeal remains denied.


REMAND

As noted above, the veteran has also filed a claim of 
entitlement to service connection for porphyria cutanea 
tarda.  He essentially contends that this skin condition was 
incurred as a result of exposure to Agent Orange during 
service.

Under certain circumstances, if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, certain diseases, including porphyria cutanea tarda, 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) (1998) are met even though there is no record of 
such diseases during service.  See 38 U.S.C.A. § 1116 (West 
1991).  A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at § 3.309(e), including 
porphyria cutanea tarda, shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
Porphyria cutanea tarda must, however, have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii) (1998).

The United States Court of Appeals for the Federal Circuit 
held that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. 98- 542, § 5, 98 Stat. 
2725, 2727-29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation, even if there is no entitlement to the presumption 
of service incurrence.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

The veteran served in Vietnam, and the record reflects 
diagnoses of porphyria cutanea tarda, although the initial 
diagnosis was two decades after service, well after the 
presumptive period discussed above.  Notwithstanding this, 
there is documentation in the claims folder which reflects 
that the veteran has been awarded entitlement to benefits by 
the Agent Orange Administration in Brooklyn, New York, 
specifically for porphyria cutanea tarda.   There is no 
indication that the RO has attempted to obtain the underlying 
evidence that was the basis for this agency's determination.  
The Board feels that the RO should obtain these records as 
they are likely to contain information pertinent to the 
veteran's claim.

The veteran has also submitted medical reports showing that 
he received treatment for his skin condition at Winder-Turk-
Jones Dermatology in Shreveport, Louisiana in 1991and at the 
Kennedy Dermatology and Laser Center in Austin, Texas in 
1996.  The is no indication that the RO has attempted to 
obtain records of treatment from these health care providers.

The Board further believes that a physical examination by an 
appropriate VA specialist is necessary to determine the exact 
nature and etiology of the veteran's porphyria cutanea tarda.

Accordingly, this case is remanded for the following action:

1.  The RO should obtain the names and 
addresses of any additional health care 
providers who have treated the veteran 
for porphyria cutanea tarda since 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
or that the RO has not previously 
attempted to secure.  In particular, the 
RO should attempt to obtain records of 
treatment from Winder-Turk-Jones 
Dermatology in Shreveport, Louisiana and 
the Kennedy Dermatology and Laser Center 
in Austin, Texas.  Any correspondence 
sent or received by the RO as a result of 
this attempt should be associated with 
the claims folder.

2.  The RO should obtain a complete copy 
of the veteran's file from the Agent 
Orange Administration, including a copy 
of all medical records which supported 
their award of benefits.

3.  Then the veteran should be scheduled 
for an examination by a VA specialist in 
dermatology.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
conduction and completion of the 
examination.  The veteran claims that he 
has a skin disorder which resulted from 
exposure to Agent Orange during service.  
The examining dermatologist should be 
asked to provide a diagnosis for any skin 
disorder noted on examination.  In 
particular, the examiner should specify 
whether the veteran has porphyria cutanea 
tarda, and, if so, the examiner should 
provide an opinion as to etiology [i.e. 
whether it is at least as likely as not 
that such skin disorder was related to 
Agent Orange exposure in service].  The 
examiner should explain the medical 
findings and principles which support his 
or her conclusions.  If the examiner does 
not find a skin disorder which is 
associated with exposure to herbicides, 
such as Agent Orange, this should be 
stated.  Any opinion expressed must be 
accompanied by a complete rationale.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed in full.  After the development 
requested has been completed to the 
extent possible, the RO should 
readjudicate the claim of entitlement to 
service connection for porphyria cutanea 
tarda, with consideration given to all of 
the evidence of record, including any 
evidence submitted by the veteran and/or 
his representative and any additional 
evidence obtained by the RO pursuant to 
this remand.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with copies of a supplemental statement 
of the case and given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the development directed above, as 
well as any additional development directed by the RO, is 
necessary for a comprehensive and correct adjudication of his 
claims.  The veteran's cooperation is both critical and 
appreciated.  However, the veteran is advised that his 
failure to cooperate without good cause may result in the 
claim being considered on the evidence now of record or 
denied.  38 C.F.R. § 3.655(b) (1998).  The Board wishes to 
point out that, although VA is required by statute and by 
case law to assist appellants in developing well-grounded 
claims, "The duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board 
expects the veteran to cooperate in the development of 
evidence pertinent to this case.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The Board wishes to make it clear that VA is not bound by such determination.  However, the Board is 
obligated to consider all evidence of record and to obtain evidence which is essential for a proper appellate 
decision.  38 U.S.C.A. §§ 5107, 7104; 38 C.F.R. § 19.9.  Cf. Murincsak v. Derwinski, 2 Vet. App. 363, 370-
372 (1992); Lind v. Principi, 3 Vet. App. 493,494 (1992).

